Separate motions by the respondents 2025 Richmond Avenue Associates and Colin Services Systems, Inc., also known as Colin Cares, inter alia, to dismiss an appeal from an order of the Supreme Court, Richmond County, dated January 9, 2001, on the ground that the order is not appealable either as of right or by permission. By decision and order of this Court dated March 22, 2002, the branches of the motions which were to dismiss the appeal on the ground that the order is not appealable either as of right or by permission were held in abeyance and were referred to the Justices hearing the appeal for determination upon the argument or submission thereof.
Upon the papers submitted in support of the motions, the papers submitted in opposition thereto, and upon the argument of the appeal, it is
*545Ordered that the branches of the motions which were to dismiss the appeal on the ground that the order is not appeal-able either as of right or by permission are denied as academic in light of our determination of the appeal (see Tarrazi v 2025 Richmond Ave. Assoc., 296 AD2d 542 [decided herewith]). O’Brien, J.P., Krausman, Schmidt and Cozier, JJ., concur.